Citation Nr: 1633283	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc and degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the Veteran's service-connected low back disability.  The Veteran's records were subsequently transferred to the Roanoke, Virginia RO.  By rating action dated March 2014, the RO assigned a 100 percent rating for the low back disability pursuant to the provisions of 38 C.F.R. § 4.30 for the period from December 16, 2013 through May 31, 2014, and restored the 20 percent schedular rating effective June 1, 2014.  In addition, the RO granted service connection for radiculopathy of each lower extremity.  The Veteran did not disagree with the assigned rating for these disabilities, and this decision is limited to the issue set forth on the previous page.


FINDING OF FACT

The Veteran's low back disability is not shown to have resulted in any incapacitating episodes.  Forward flexion is to at least 50 degrees.  


CONCLUSION OF LAW

A rating in excess of 20 percent for degenerative disc and degenerative joint disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's VA medical records have been secured.  He was afforded VA examinations to determine the severity of his service-connected low back disability.  VA's duty to assist is met.

Factual Background

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that the Veteran was seen in May 2008 and reported his back pain was much worse the last few days.  He indicated the pain radiated down his right leg.  An examination showed tenderness of the lower lumbar musculature.  Straight leg raising was positive on the right.  The impression was back pain, acute and chronic.

A VA examination of the spine was conducted in November 2008.  The Veteran complained of stiffness and numbness and that his back pain was constant.  He rated the pain as 8/10.  An examination disclosed that gait and posture were within normal limits.  He required a back brace and cane for ambulation due to his back disorder.  There was no muscle spasm.  Paralumbar tenderness was noted.  Straight leg raising was positive on the right and negative on the left.  Ankylosis was not present.  Forward flexion was to 90 degrees, extension was to 30 degrees, and lateral flexion and rotation were to 30 degrees bilaterally.  Joint function was limited by pain after repetitive use.  There was no fatigue, weakness, lack of endurance, incoordination or additional limitation of motion after repetitive use.  There were no signs of intervertebral disc syndrome.  The diagnosis was degenerative disc disease of the lumbar spine.  The Veteran's condition was stable on medication.  There were no limitations on his daily activity.

VA outpatient treatment records reveal that in October 2008, the Veteran reported he was working in construction as a pipe layer.  On examination, his mobility was significantly impaired by lower back pain and stiffness.  He used his upper extremities to assist with standing from a chair and he ambulated with forward trunk flexion.  Bed mobility/transfers were slow and guarded with a lot of groaning and wincing.  The lower lumbar paraspinals were warm to touch.  There was tenderness to palpation and muscle spasms were palpated along the right side.  Range of motion of the lumbar spine was significantly impaired in all ranges.  The assessment was the Veteran had chronic low back pain and impaired mobility secondary to pain, muscle spasms, tightness and learned disuse patterns of movement.  The examiner opined that the Veteran's condition was aggravated by his occupation.  He was seen for a neurosurgical consultation in August 2009.  He reported his back pain was constant.  An examination disclosed that the Veteran tended to flex forward when ambulating.  He was unable to fully straighten his back.  An L4-L5 fusion was recommended.  In May 2010, he described severe back pain that radiated down both lower extremities.  

The record shows the Veteran underwent an L4-L5 lumbar fusion in December 2013.  

On VA examination of the back in February 2014, the Veteran reported he could not bend and that walking and standing were painful.  He stated he had flares of increased pain with cold weather. He noted that prior to the surgery, he had a history of flares of low back pain that prevented him from working for a couple of weeks at a time.  The examiner noted that measurement of the range of motion of the lumbar spine was contraindicated since he had recently had spinal fusion surgery, and had not completely recovered.  She stated that bending and twisting were not advised at that time.  The Veteran was able to move in a limited fashion, but active range of motion testing ran the risk of disrupting the fusion site.  It was noted the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  There was tenderness to light palpation over the lumbar spine, especially over the area of the fusion.  There was no muscle spasm or guarding.  No muscle atrophy was noted.  The examiner indicted the Veteran had intervertebral disc syndrome, but had not had any incapacitating episodes over the previous 12 months.  With respect to functional impact, it was noted that the Veteran was still in recovery from the spinal fusion surgery and that he continued to have limitations/restrictions on physical activity related to the surgery.  The Veteran stated he was not supposed to be stooping, squatting, twisting or bending.  He also indicated he had a weight limit restriction of 10 pounds.  The examiner noted that while he did not find confirmation of these restrictions in the records, they were consistent with the stage of recovery and the Veteran's presentation on the examination.  He was also to avoid prolonged standing and walking.  He required the use of a cane for ambulation.  The diagnoses were degenerative disc and joint disease of the lumbar spine and bilateral lumbar radiculopathy.  It was noted he had intervertebral disc syndrome.  

The examiner stated that pain, weakness, fatigability, or incoordination might significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time; however, the Veteran is extremely limited in activity level currently due to being in recovery period from surgery.  His range of motion might be reduced during flare-ups or repeated use of the joint.  She added that it was not possible to express any such additional limitation due to pain, weakness, or incoordination in terms of degrees of additional range of motion loss due to "pain on use or during flare-ups."  She noted that such an opinion was not feasible, since the Veteran was in a postoperative recovery period and his current condition did not reflect his permanent abilities.  Reevaluation after he had fully recovered was indicated.  

VA outpatient treatment records show that it was reported in May 2014 that the Veteran had met the goals for physical therapy.  It was noted he moved with sighs and complained of stiffness.  It was also indicated he was still unable to work.  In October 2015, it was noted that the Veteran was unable to perform forward flexion, extension and rotation, and that lateral flexion was limited due to pain.  There was point tenderness of the lumbar spine.  He had less movement than normal and weakened movement due to decreased muscle strength.  He grimaced and massaged his lower back.  

The Veteran was again examined by the VA in January 2016 for his low back disability.  He reported he had constant daily pain, rated 10/10.  Other symptoms included tenderness, stiffness, weakness, easy fatigue and limitation of motion.  It was noted he took medication and used hot/cold packs and massages, and that he used a TENS unit for relief.  He stated his symptoms were worse.  An examination showed that forward flexion was to 50 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees to the right and 30 degrees to the left and rotation was to 30 degrees bilaterally.  The examiner noted that the limitation of motion indicated impairment with activities such as lifting, pushing and pulling.  The Veteran had pain on rest/non-movement.  There was evidence of pain with weight-bearing.  There was objective evidence of tenderness or pain to palpation.  It was stated he had moderate tenderness of the thoracolumbar paraspinal region.  The Veteran was able to perform repetitive use testing and additional limitation of motion was noted after such testing.  His functional loss was due to pain, fatigue and lack of endurance.  The examiner indicated that pain, weakness, fatigability or incoordination significantly his functional ability with repeated use over time.  He had tenderness, guarding or muscle spasm of the thoracolumbar spine that did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5.  There was no muscle atrophy. He did not have ankylosis.  It was reported that the Veteran had intervertebral disc syndrome, but that he had not had any episodes of acute signs and symptoms due to it that had required bed rest.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where forward flexion is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  Diagnostic Code 5243

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following the Code.

Analysis

The Veteran asserts a higher rating is warranted for his low back disability.  The Board notes that there are gaps in the record in which there is limited evidence of the severity of his lumbar spine disorder.  He was seen at a VA outpatient treatment clinic in October 2008, and his ability to move was restricted by his low back pain, and he was shown to have muscle spasms.  The Veteran was examined by the VA the next month and he had full range of motion of the lumbar spine.  There were no findings consistent with intervertebral disc syndrome at that time.  There was no indication that he had experienced any incapacitating episodes in the previous year.  The examiner stated that his condition was stable.

In August 2009, muscle spasms were again noted.  He flexed forward when walking and could not straighten his back completely.  Surgery was recommended.  In May 2010, he reported that his low back pain radiated to his lower extremities.  The available record, however, does not show that a physician prescribed bed rest for his low back disability.

The record establishes that the Veteran had a lumbar fusion in December 2013.  He was next examined by the VA in March 2014.  The findings on this examination clearly show he still had significant impairment and the examiner recommended that the Veteran be re-examined after he had fully recovered from the surgery.  The March 2014 examination took place during a period in which a 100 percent rating under 38 C.F.R. § 4.30 was in effect.

It was not until January 2016, however, that the Veteran was again examined by the VA.  The examination demonstrates that while the Veteran had intervertebral disc syndrome, he had not had any incapacitating episodes.

The November 2008 and January 2016 VA examinations do not show that a higher rating may be assigned based on limitation of motion of the lumbar spine under Diagnostic Code 5242.  As noted above, the November 2008 VA examination revealed that forward flexion was to 90 degrees and the combined range of motion of the thoracolumbar spine was 240 degrees.  Although the January 2016 VA examination shows the Veteran had limitation of motion of the lumbar spine, it was not to the extent warranting a higher rating.  Forward flexion was to 50 degrees, which is not sufficient limitation of motion to warrant a 40 percent rating.  The examiner specifically noted that the Veteran did not have ankylosis.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Since the Veteran retains some low back motion, the thoracolumbar spine is not immobile, and not ankylosed.

The Board has considered the information, as noted above, about factors including functional impairment and pain (as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45) that would warrant a higher rating for the Veteran's degenerative joint disease of the lumbar spine.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).

Accordingly, the Board finds that the evidence is at least in equipoise as to wether the Veteran's service-connected degenerative disc and degenerative joint disease of the lumbar spine was more than 20 percent disabling from June 1, 2014, the date the temporary 100 percent rating ended.

      Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the degenerative disc and degenerative joint disease of the lumbar spine are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

It is neither shown nor alleged that the Veteran's low back disability has precluded the Veteran from being gainfully employed.  The examiner noted following the January 2016 VA examination that the Veteran's back disability made it difficult to do activities that involved heavy lifting or pushing or pulling.  This does not suggest the Veteran is incapable of employment. Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.


ORDER

A rating of 40 percent is assigned for degenerative disc and degenerative joint disease of the lumbar spine, effective June 1, 2014.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


